BROWN, P. J.
I concur in a reversal of this judgment; but I am of the opinion that the judgment roll in the action between plaintiff and defendant’s father was admissible in evidence to show that plaintiff had been subjected to the expense of an action in attempting to enforce the contract against defendant’s father. White v. Madison, 20 N. Y. 120, 129. The costs of that suit and the expense of counsel, etc., were elements of the plaintiff’s loss. That judgment, however, was entered upon a verdict of the jury, and it was plainly incompetent for plaintiff to attempt to give the reason for the verdict. Without his evidence on that subject, the case was destitute of any proof that defendant had made any false representations, and the complaint should! have been dismissed.